EXHIBIT 10.03
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED
BY SUCH SECURITIES.
 
GENIUS PRODUCTS, INC.
 
COMMON STOCK WARRANT
 
Warrant No. N-___                                       Original Issue Date:
February 17, 2009
 
GENIUS PRODUCTS, INC., a Delaware corporation (the “Company”), hereby certifies
that, for value received, _______________ or his registered assigns (the
“Holder”) is entitled to purchase from the Company up to a total of ____________
shares of Common Stock (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) for the price of $0.0001 per share, at any time and from
time to time from and after the earlier of (i) the Authorized Shares Date and
(ii) the consummation of a Fundamental Transaction and through and including
February 17, 2014 (the “Expiration Date”), and subject to the terms and
conditions set forth below.  This Warrant is one of several warrants aggregating
up to 1,984,587,356 Warrant Shares (the “Total Warrant Shares”) issuable
pursuant to the Purchase Agreement (as defined below).
 
1.  Definitions.  As used in this Warrant, the following terms shall have the
respective definitions set forth in this Section 1.  Capitalized terms that are
used and not defined in this Warrant that are defined in the Purchase Agreement
shall have the respective definitions set forth in the Purchase Agreement.
 
“Authorized Shares Date” shall have the meaning set forth in Section 4(b).
 
“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.
 
“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
1

--------------------------------------------------------------------------------


 
“Exercise Price” means $0.0001, subject to adjustment in accordance with Section
9.
 
“Fundamental Transaction” means any of the following: (1) the Company effects
any merger or consolidation of the Company with or into another Person, (2) the
Company effects any sale of all or substantially all of its assets in one or a
series of related transactions, (3) any tender offer or exchange offer (whether
by the Company or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (4) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property, or (5) any liquidation, dissolution or winding up of the Company.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Purchase Agreement” means that certain Note and Warrant Purchase Agreement,
dated as of February 17, 2009, to which the Company and the original Holder are
parties.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets, LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
2.  Registration of Warrant.  The Company shall register this Warrant upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
3.  Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto duly completed and signed, to the
Company at its address specified herein.  Upon any such registration or
transfer, a new Warrant to purchase Common Stock, in substantially the form of
this Warrant (any such new Warrant, a “New Warrant”), evidencing the portion of
this Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Holder. The acceptance of the New Warrant by
the transferee thereof shall be deemed the acceptance by such transferee of all
of the rights and obligations of a holder of a Warrant.
 
2

--------------------------------------------------------------------------------


 
4.  Exercise and Duration of Warrants.
 
(a) Exercise Procedures.  This Warrant shall be exercisable by the registered
Holder at any time and from time to time on or after the earlier of (i) the
Authorized Shares Date and (ii) the consummation of a Fundamental Transaction
through and including the Expiration Date.  At 6:30 p.m., New York City time on
the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value.  The Company may not call or redeem
any portion of this Warrant without the prior written consent of the affected
Holder.  Notwithstanding anything to the contrary herein, if the Authorized
Shares Date has not occurred by June 30, 2009, then the Expiration Date shall be
extended for each day thereafter that the Authorized Shares Date has not
occurred.
 
(b) Mandatory Exercise.  At the earliest time that the Company has a sufficient
number of authorized and unreserved shares of Common Stock to permit (A) the
exercise of all (and not less than all) of the Total Warrant Shares and (B) the
conversion of all (and not less than all) outstanding shares of the Company’s
Series A Interim Convertible Preferred Stock into Common Stock in accordance
with its terms (the “Authorized Shares Date”), the Company shall provide at
least ten (10) days’ prior written notice of such event (including the notice
contemplated under Section 9(e) to the extent there is an adjustment to the
Exercise Price and/or the number of Warrant Shares), and upon the expiration of
the period set forth therein, all of the Warrant Shares shall be deemed
exercised for the maximum number of shares of Common Stock for which this
Warrant is exercisable pursuant to the cashless exercise provisions of Section
10(b) hereof.  If the Holder desires to exercise this Warrant for cash, the
Holder may so notify the Company prior to the expiration of the period set forth
in such written notice, and the Holder may then exercise this Warrant for cash
on or prior to the expiration of such period.
 
(c) Put Right.  If the Authorized Shares Date has not occurred by June 30, 2009,
then the Holder will have the right, at any time and from time to time prior to
the Authorized Shares Date, to require the Company to purchase all or any
portion of this Warrant for a purchase price, payable in cash within five (5)
Business Days after such request, equal to the Black Scholes value of the
portion of this Warrant to be so purchased on the date of such request
(calculated by the Company using (i) an expected volatility equal to the lesser
of 100% and the 100 day volatility obtained from the HVT function on Bloomberg
Financial Markets as of the trading day immediately preceding such date
(provided that if such information is not available on Bloomberg, actual
volatility will be as mutually agreed-upon by the Company and holders of a
majority in interest of the Warrants being purchased) and (ii) a time to
expiration equal to the lesser of 260 days and the actual number of days until
expiration of this Warrant).
 
5. Delivery of Warrant Shares.
 
(a) To effect exercises hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate Warrant Shares
represented by this Warrant is being exercised.  Upon delivery of the Exercise
Notice (in the form attached hereto) to the Company (with the attached Warrant
Shares Exercise Log) at its address for notice set forth herein and upon payment
of the Exercise Price multiplied by the number of Warrant Shares that the Holder
intends to purchase hereunder, the Company shall promptly (but in no event later
than three Trading Days after the Date of Exercise (as defined herein)) issue
and deliver to the Holder, a certificate for the Warrant Shares issuable upon
such exercise, which, unless otherwise required by the Purchase Agreement, shall
be free of restrictive legends.  The Company shall, upon request of the Holder
and subsequent to the date on which a registration statement covering the resale
of the Warrant Shares has been declared effective by the Securities and Exchange
Commission, use its reasonable best efforts to deliver Warrant Shares hereunder
electronically through the Depository Trust Corporation or another established
clearing corporation performing similar functions, if available, provided, that,
the Company may, but will not be required to change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through the
Depository Trust Corporation.  A “Date of Exercise” means the date on which the
Holder shall have delivered to the Company: (i) the Exercise Notice (with the
Warrant Exercise Log attached to it), appropriately completed and duly signed
and (ii) if such Holder is not utilizing the cashless exercise provisions set
forth in this Warrant, payment of the Exercise Price for the number of Warrant
Shares so indicated by the Holder to be purchased.
 
3

--------------------------------------------------------------------------------


 
(b) If by the third Trading Day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 5(a), then the Holder will have the right to rescind such exercise.
 
(c) In addition to any other right available to the Holder, if by the third
Trading Day after a Date of Exercise the Company fails to deliver the required
number of Warrant Shares in the manner required pursuant to Section 5(a), and if
after such third Trading Day and prior to the receipt of such Warrant Shares,
the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall, within three Trading Days after the Holder’s request and
in the Holder’s discretion, either (1) pay in cash to the Holder an amount equal
to the Holder’s total purchase price (including brokerage commissions, if any)
for the shares of Common Stock so purchased (the “Buy-In Price”), at which point
the Company’s obligation to deliver such certificate (and to issue such Common
Stock) shall terminate, or (2) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Common Stock and pay cash
to the Holder in an amount by which (x) the Buy-In Price exceeds (y) the amount
obtained by multiplying (A) the number of Warrant Shares that the Company was
required to deliver to the Holder in connection with the exercise at issue by
(B) the closing bid price of the Common Stock on the Date of Exercise.  The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In.
 
(d) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.
 
4

--------------------------------------------------------------------------------


 
6.  Charges, Taxes and Expenses.  Issuance and delivery of Warrant Shares upon
exercise of this Warrant shall be made without charge to the Holder for any
issue or transfer tax, withholding tax, transfer agent fee or other incidental
tax or expense in respect of the issuance of such certificates, all of which
taxes and expenses shall be paid by the Company; provided, however, that the
Company shall not be required to pay any tax which may be payable in respect of
any transfer involved in the registration of any certificates for Warrant Shares
or Warrants in a name other than that of the Holder.  The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.
 
7.  Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if
requested.  Applicants for a New Warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe.  If a New Warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the New Warrant.
 
8.  Reservation of Warrant Shares.  The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of Persons other than the Holder (taking into
account the adjustments and restrictions of Section 9). The Company covenants
that all Warrant Shares so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable.
 
9.  Certain Adjustments.  The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
(a) Stock Dividends and Splits.  If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Exercise Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event.  Any adjustment made pursuant to clause (i) of this paragraph shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clause (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.
 
5

--------------------------------------------------------------------------------


 
(b) Rights Upon Distribution of Assets. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case, the Holder shall be entitled to participate in
such Distribution to the same extent that the Holder would have participated
therein if the Holder had held the number of shares of Common Stock acquirable
upon complete exercise of this Warrant (assuming, for this purpose, that this
Warrant is exercisable in full regardless of whether the Authorized Shares Date
has occurred at such time) immediately before the date on which a record is
taken for such Distribution, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
participation in such Distribution.
 
(c) Adjustments for Certain Issuances.  For so long as this Warrant shall remain
outstanding, if the Company shall, at any time and from time to time:
 
(i)   Issue Additional Shares of Common Stock to the Company’s directors,
officers, employees or consultants pursuant to an employee benefit plan or
similar arrangement (which shall in any event exclude shares issued to such
individuals as a dividend or distribution or stock split or combination in which
all holders of Common Stock participate) (the “Management Retention Shares”),
then and in such event, the aggregate number of Warrant Shares issuable upon
exercise of this Warrant shall be increased to a number of Warrant Shares equal
to the product of (i) the quotient of the aggregate number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to the issue of
Additional Shares of Common Stock divided by the aggregate number of issued and
outstanding shares of Common Stock immediately prior to the issue of Additional
Shares of Common Stock and (ii) the sum of the aggregate number of issued and
outstanding shares of Common Stock immediately prior to the issue of Additional
Shares of Common Stock and the aggregate number of Management Retention Shares
issued as of the date of such calculation.  For purposes of this Subsection
9(c)(i), “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued or issuable by the Company pursuant to (i) restricted stock grants,
(ii) the exercise of rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Stock, or (iii) the conversion or exchange of equity
securities of the Company, but shall exclude the options to purchase or grants
of restricted stock in the amount of 1,014,136,410 shares of Common Stock
contemplated by Section 4.7 (and Schedule 4.7) of the Purchase Agreement.
 
(ii)   Issue additional warrants covering warrant shares that are part of the
Total Warrant Shares (which shall in any event exclude shares issued to
individuals as a dividend or distribution or stock split or combination in which
all holders of Common Stock participate) then and in such event, the aggregate
number of Warrant Shares issuable upon exercise of this Warrant shall be
increased to a number of Warrant Shares equal to the product of (i) the quotient
of the aggregate number of Warrant Shares issuable upon exercise of this Warrant
immediately prior to the issue of such additional warrants divided by the
aggregate number of issued and outstanding shares of Common Stock immediately
prior to the issue of such additional warrants and (ii) the sum of the aggregate
number of issued and outstanding shares of Common Stock immediately prior to the
issue of such additional warrants and the aggregate number of warrant shares
underlying such additional warrants.
 
6

--------------------------------------------------------------------------------


 
(d) Fundamental Transactions.  If, at any time while this Warrant is outstanding
there is a Fundamental Transaction, then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant (assuming, for this purpose, that
this Warrant is exercisable in full regardless of whether the Authorized Shares
Date has occurred at such time) (the “Alternate Consideration”).  For purposes
of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s option and request, any successor to the Company
or surviving entity (including, without limitation, the Company) in such
Fundamental Transaction shall, either (1) issue to the Holder a new warrant
substantially in the form of this Warrant and consistent with the foregoing
provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof, or (2)
purchase the Warrant from the Holder for a purchase price, payable in cash
within five Trading Days after such request (or, if later, on the effective date
of the Fundamental Transaction), equal to the Black Scholes value of the
remaining unexercised portion of this Warrant on the date of such request
(calculated by the Company using (i) an expected volatility equal to the lesser
of 100% and the 100 day volatility obtained from the HVT function on Bloomberg
Financial Markets as of the trading day immediately preceding such date
(provided that if such information is not available on Bloomberg, actual
volatility will be as mutually agreed-upon by the Company and holders of a
majority in interest of the Warrants being purchased) and (ii) a time to
expiration equal to the lesser of 260 days and the actual number of days until
expiration of this Warrant).  The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(d) and insuring that the Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
(e) Number of Warrant Shares.  Simultaneously with any adjustment to the
Exercise Price pursuant to this Section 9, the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the adjusted number of Warrant Shares shall be the same as
the aggregate Exercise Price in effect immediately prior to such adjustment.
 
7

--------------------------------------------------------------------------------


 
(f) Calculations.  All calculations under this Section 9 shall be made to the
nearest cent or the nearest share, as applicable, except for calculations of
Exercise Price per share, which shall be made without any rounding.  The number
of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.
 
(g) Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will promptly compute such adjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Warrant Shares or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based.  Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.
 
(h) Notice of Corporate Events.  If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any Subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Fundamental Transaction or (iii) authorizes the
voluntary dissolution, liquidation or winding up of the affairs of the Company,
then the Company shall deliver to the Holder a notice describing the material
terms and conditions of such transaction (but only to the extent such disclosure
would not result in the dissemination of material, non-public information to the
Holder) at least 10 calendar days prior to the applicable record or effective
date on which a Person would need to hold Common Stock in order to participate
in or vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to insure that the Holder is given the practical
opportunity to exercise this Warrant prior to such time so as to participate in
or vote with respect to such transaction; provided, however, that the failure to
deliver such notice or any defect therein shall not affect the validity of the
corporate action required to be described in such notice.
 
10. Payment of Exercise Price. The Holder may pay the Exercise Price in one of
the following manners:
 
(a) Cash Exercise.  The Holder may deliver immediately available funds; or
 
(b) Cashless Exercise.  The Holder may notify the Company in an Exercise Notice
of its election to utilize cashless exercise, in which event the Company shall
issue to the Holder the number of Warrant Shares determined as follows:
 
X = Y [(A-B)/A]
 
8

--------------------------------------------------------------------------------


 
where:
 
X = the number of Warrant Shares to be issued to the Holder.
 
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
 
A = the closing price (or average of the closing bid and asked if there is no
closing price) for the Trading Day immediately prior to (but not including) the
Exercise Date.
 
B = the Exercise Price.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued.
 
11.  No Fractional Shares.  No fractional shares of Warrant Shares will be
issued in connection with any exercise of this Warrant.  In lieu of any
fractional shares which would, otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the closing price of one
Warrant Share as reported by the applicable Trading Market on the date of
exercise.
 
12.  Notices.  Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (New York City time) on any Trading Day, (iii) the Trading
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.  The addresses for such communications shall be:  (i) if
to the Company, to Genius Products, Inc., 3301 Exposition Blvd., Suite 100,
Santa Monica, CA 90404, Attention: Chief Executive Officer, or to facsimile no.:
(310) 401-2865 (or such other address as the Company shall indicate in writing
in accordance with this Section), or (ii) if to the Holder, to the address or
facsimile number appearing on the Warrant Register or such other address or
facsimile number as the Holder may provide to the Company in accordance with
this Section.
 
13.  Warrant Agent.  The Company shall serve as warrant agent under this
Warrant.  Upon 10 days’ notice to the Holder, the Company may appoint a new
warrant agent.  Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act.  Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.
 
9

--------------------------------------------------------------------------------


 
14.  Miscellaneous.
 
(a) This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and assigns.  Subject to the preceding
sentence, nothing in this Warrant shall be construed to give to any Person other
than the Company and the Holder any legal or equitable right, remedy or cause of
action under this Warrant.  This Warrant may be amended only in writing signed
by the Company and the Holder and their successors and assigns.
 
(b) All questions concerning the construction, validity, enforcement and
interpretation of this Warrant shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York (except for
matters governed by corporate law in the State of Delaware), without regard to
the principles of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of this
Warrant and the transactions herein contemplated (“Proceedings”) (whether
brought against a party hereto or its respective Affiliates, employees or
agents) shall be commenced exclusively in the New York Courts.  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any New York Court, or that
such Proceeding has been commenced in an improper or inconvenient forum. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Warrant and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law.  Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Warrant or the transactions contemplated hereby.  If either
party shall commence a Proceeding to enforce any provisions of this Warrant,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
(c) The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
(d) In case any one or more of the provisions of this Warrant shall be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
(e) Prior to exercise of this Warrant, the Holder hereof shall not, by reason of
being a Holder, be entitled to any rights of a stockholder with respect to the
Warrant Shares.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 

 
GENIUS PRODUCTS, INC.
         
 
By:
/s/ Trevor Drinkwater                   Name: Trevor Drinkwater      
Title: Chief Executive Officer          


 
 
11

--------------------------------------------------------------------------------







EXERCISE NOTICE
GENIUS PRODUCTS, INC.
WARRANT DATED FEBRUARY 17, 2009
 


 
The undersigned Holder hereby irrevocably elects to purchase  _____________
shares of Common Stock pursuant to the above referenced Warrant.  Capitalized
terms used herein and not otherwise defined have the respective meanings set
forth in the Warrant.
 
(1) The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.
 
(2) The Holder intends that payment of the Exercise Price shall be made as
(check one):
 
____                 “Cash Exercise” under Section 10
 
____                 “Cashless Exercise” under Section 10
 
(3) If the holder has elected a Cash Exercise, the holder shall pay the sum of
$____________ to the Company in accordance with the terms of the Warrant.
 
(4) Pursuant to this Exercise Notice, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.
 





           
Dated:                                      ,         
 
Name of Holder:
         
(Print)                                                              
         
By:                                                               
   
Name:                                                             
   
Title:                                                               
         
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

 

--------------------------------------------------------------------------------


 
Warrant Shares Exercise Log
 
Date
Number of Warrant Shares Available to be Exercised
Number of Warrant Shares Exercised
Number of Warrant Shares Remaining to be Exercised
       



 
 

--------------------------------------------------------------------------------


GENIUS PRODUCTS, INC.
WARRANT ORIGINALLY ISSUED FEBRUARY 17, 2009
WARRANT NO. 1
 
 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the above-captioned
Warrant to purchase  ____________ shares of Common Stock to which such Warrant
relates and appoints ________________ attorney to transfer said right on the
books of the Company with full power of substitution in the premises.
 
Dated:                      _______________, ____
 
 
_______________________________________
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
 
_______________________________________
Address of Transferee
 
 
_______________________________________
 
_______________________________________
 
In the presence of:
 
__________________________
 





